Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  July 5, 2018                                                                          Stephen J. Markman,
                                                                                                   Chief Justice

  157907-8                                                                                    Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                             Kurtis T. Wilder
                                                                                       Elizabeth T. Clement,
                                                                                                        Justices
  In re FERRANTI, Minor.                                     SC: 157907-8
                                                             COA: 340117; 340118
                                                             Otsego CC Family Division:
                                                             13-000071-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the May 10, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellants shall file a supplemental brief within 35 days of the date of this
  order addressing: (1) whether this Court’s opinion in In re Hatcher, 443 Mich 426
  (1993), correctly held that the collateral attack rule applied to bar the respondent-parents
  from challenging the court’s initial exercise of jurisdiction over the respondents on appeal
  from an order terminating parental rights in that same proceeding; (2) if not, (a) by what
  standard should courts review the respondents’ challenge to the initial adjudication, in
  light of the respondents’ failure to appeal the first dispositional order appealable of right,
  see MCR 3.993(A)(1), and (b) what must a respondent do to preserve for appeal any
  alleged errors in the adjudication, see e.g., In re Hudson, 483 Mich 928 (2009); (3) if
  Hatcher was correctly decided, whether due process concerns may override the collateral
  bar rule, see, In re Sanders, 495 Mich 394 (2014), and In re Wangler, 498 Mich 911
  (2015); (4) whether a trial court is permitted to visit a respondent’s home to observe its
  condition, and, if so, what parameters should apply to doing so; and (5) whether a trial
  court may interview a child who is the subject of child protective proceedings in
  chambers, and, if so, what parameters should apply to doing so.

         In addition to the brief, the appellants shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellees shall file
  supplemental briefs within 21 days of being served with the appellants’ brief. The
  appellees shall also electronically file appendices, or in the alternative, stipulate to the use
                                                                                                               2

of the appendix filed by the appellants. A reply, if any, must be filed by the appellants
within 14 days of being served with the appellees’ briefs. The parties should not submit
mere restatements of their application papers.

       The Family Law Section and the Children’s Law Section of the State Bar of
Michigan, the Legal Services Association of Michigan, and the Michigan State Planning
Body for Legal Services are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 5, 2018
       p0703
                                                                             Clerk